                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 1 of 14 Page ID #:2284



                       1       KAVEH S. ELIHU, Bar No. 268249
                               KElihu@EJLGlaw.com
                       2       DANIEL J. FRIEDMAN, Bar No. 289670
                               dfriedman@ejlglaw.com
                       3       EMPLOYEE JUSTICE LEGAL GROUP, P.C.
                               3055 Wilshire Boulevard, Suite 1120
                       4       Los Angeles, California 90010
                               Telephone: (213) 382-2222
                       5       Facsimile: (213) 382-2230
                       6       Attorneys for Plaintiff
                               Lisandro Lemus
                       7

                       8       SHIVA SHIRAZI DAVOUDIAN, Bar No. 232771
                               sdavoudian@littler.com
                       9       KENNELL M. SAMBOUR, Bar No. 325386
                               ksambour@littler.com
                    10         ALAN SIMS, Bar No. 328346
                               alsims@littler.com
                    11         LITTLER MENDELSON, P.C.
                               2049 Century Park East, 5th Floor
                    12         Los Angeles, CA 90067.3107
                               Telephone: 310.553.0308
                    13         Fax No.: 310.553.5583
                    14         Attorneys for Defendant
                               SGL TECHNIC LLC
                    15

                    16                                   UNITED STATES DISTRICT COURT
                    17                              CENTRAL DISTRICT OF CALIFORNIA
                    18

                    19
                               LISANDRO LEMUS, an Individual,              Case No. 2:20-cv-07385-DSF(ASx)
                    20
                                               Plaintiff,                  PROTECTIVE ORDER
                    21
                                     v.
                    22                                                    Action Removed: August 14, 2020
                               SGL TECHNIC LLC, and
                    23         DOES 1 through 50, inclusive,
                    24                         Defendants.
                    25

                    26
                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
  Los Angeles, CA 90067.3107
          310.553.0308
                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 2 of 14 Page ID #:2285



                       1       1.    PURPOSE & LIMITATIONS
                       2             A.     PURPOSES AND LIMITATIONS
                       3             Discovery in this action is likely to involve production of confidential,
                       4       proprietary, or private information for which special protection from public disclosure
                       5       and from use for any purpose other than prosecuting this litigation may be warranted.
                       6       Accordingly, the parties hereby stipulate to and petition the Court to enter the
                       7       following Stipulated Protective Order. The parties acknowledge that this Order does
                       8       not confer blanket protections on all disclosures or responses to discovery and that the
                       9       protection it affords from public disclosure and use extends only to the limited
                    10         information or items that are entitled to confidential treatment under the applicable
                    11         legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
                    12         that this Stipulated Protective Order does not entitle them to file confidential
                    13         information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                    14         followed and the standards that will be applied when a party seeks permission from
                    15         the court to file material under seal.
                    16               B.     GOOD CAUSE STATEMENT
                    17               This action is likely to involve trade secrets, valuable research, manufacturing,
                    18         development, commercial, financial, technical and/or proprietary information for
                    19         which special protection from public disclosure and from use for any purpose other
                    20         than prosecution of this action is warranted. Such confidential and proprietary
                    21         materials and information consist of, among other things, confidential business or
                    22         financial information, information regarding confidential business practices, or other
                    23         confidential research, development, or commercial information (including information
                    24         implicating privacy rights of third parties), information otherwise generally
                    25         unavailable to the public, or which may be privileged or otherwise protected from
                    26         disclosure under state or federal statutes, court rules, case decisions, or common law.
                    27         Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
                    28         disputes over confidentiality of discovery materials, to adequately protect information
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                        1.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 3 of 14 Page ID #:2286



                       1       the parties are entitled to keep confidential, to ensure that the parties are permitted
                       2       reasonable necessary uses of such material in preparation for and in the conduct of
                       3       trial, to address their handling at the end of the litigation, and serve the ends of justice,
                       4       a protective order for such information is justified in this matter. It is the intent of the
                       5       parties that information will not be designated as confidential for tactical reasons and
                       6       that nothing be so designated without a good faith belief that it has been maintained in
                       7       a confidential, non-public manner, and there is good cause why it should not be part of
                       8       the public record of this case.
                       9       2.    DEFINITIONS
                    10                      2.1.   Action: this pending federal law suit, entitled Lisandro Lemus v.
                    11         SGL Technic LLC, Case No. 2:20-cv-07385-DSF−AS.
                    12               2.2.   Challenging Party: a Party or Non-Party that challenges the designation
                    13         of information or items under this Order.
                    14               2.3.   “CONFIDENTIAL” Information or Items: information (regardless of
                    15         how it is generated, stored or maintained) or tangible things that qualify for protection
                    16         under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                    17         Cause Statement.
                    18               2.4.   Counsel: Outside Counsel of Record and House Counsel (as well as their
                    19         support staff).
                    20               2.5.   Designating Party: a Party or Non-Party that designates information or
                    21         items that it produces in disclosures or in responses to discovery as
                    22         “CONFIDENTIAL.”
                    23               2.6.   Disclosure or Discovery Material: all items or information, regardless of
                    24         the medium or manner in which it is generated, stored, or maintained (including,
                    25         among other things, testimony, transcripts, and tangible things), that are produced or
                    26         generated in disclosures or responses to discovery in this matter.
                    27               2.7.   Expert: a person with specialized knowledge or experience in a matter
                    28         pertinent to the litigation who has been retained by a Party or its counsel to serve as an
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                           2.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 4 of 14 Page ID #:2287



                       1       expert witness or as a consultant in this Action.
                       2             2.8.   House Counsel: attorneys who are employees of a party to this Action
                       3       and/or a party’s affiliated companies.
                       4             2.9.   . House Counsel does not include Outside Counsel of Record or any
                       5       other outside counsel.
                       6                    2.10. Non-Party:      any   natural    person,   partnership,   corporation,
                       7       association, or other legal entity not named as a Party to this action.
                       8             2.11. Outside Counsel of Record: attorneys who are not employees of a party
                       9       to this Action but are retained to represent or advise a party to this Action and have
                    10         appeared in this Action on behalf of that party or are affiliated with a law firm which
                    11         has appeared on behalf of that party, and includes support staff.
                    12               2.12. Party: any party to this Action, including all of its officers, directors,
                    13         employees, consultants, retained experts, and Outside Counsel of Record (and their
                    14         support staffs).
                    15               2.13. Producing Party: a Party or Non-Party that produces Disclosure or
                    16         Discovery Material in this Action.
                    17               2.14. Professional Vendors: persons or entities that provide litigation support
                    18         services (e.g., photocopying, videotaping, translating, preparing exhibits or
                    19         demonstrations, and organizing, storing, or retrieving data in any form or medium)
                    20         and their employees and subcontractors.
                    21               2.15. Protected Material: any Disclosure or Discovery Material that is
                    22         designated as “CONFIDENTIAL.”
                    23                      2.16. Receiving Party: a Party that receives Disclosure or Discovery
                    24         Material from a Producing Party.
                    25         3.    SCOPE
                    26               The protections conferred by this Stipulation and Order cover not only
                    27         Protected Material (as defined above), but also (1) any information copied or extracted
                    28         from Protected Material; (2) all copies, excerpts, summaries, or compilations of
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                          3.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 5 of 14 Page ID #:2288



                       1       Protected Material; and (3) any testimony, conversations, or presentations by Parties
                       2       or their Counsel that might reveal Protected Material. Any use of Protected Material at
                       3       trial shall be governed by the orders of the trial judge. This Order does not govern the
                       4       use of Protected Material at trial.
                       5       4.    DURATION
                       6              Even after final disposition of this litigation, the confidentiality obligations
                       7       imposed by this Order shall remain in effect until a Designating Party agrees
                       8       otherwise in writing or a court order otherwise directs. Final disposition shall be
                       9       deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                    10         or without prejudice; and (2) final judgment herein after the completion and
                    11         exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                    12         including the time limits for filing any motions or applications for extension of time
                    13         pursuant to applicable law.
                    14         5.    DESIGNATING PROTECTED MATERIAL
                    15               5.1.      Exercise of Restraint and Care in Designating Material for Protection.
                    16         Each Party or Non-Party that designates information or items for protection under this
                    17         Order must take care to limit any such designation to specific material that qualifies
                    18         under the appropriate standards. The Designating Party must designate for protection
                    19         only those parts of material, documents, items, or oral or written communications that
                    20         qualify so that other portions of the material, documents, items, or communications
                    21         for which protection is not warranted are not swept unjustifiably within the ambit of
                    22         this Order.
                    23               Mass, indiscriminate, or routinized designations are prohibited. Designations
                    24         that are shown to be clearly unjustified or that have been made for an improper
                    25         purpose (e.g., to unnecessarily encumber the case development process or to impose
                    26         unnecessary expenses and burdens on other parties) may expose the Designating Party
                    27         to sanctions.
                    28               If it comes to a Designating Party’s attention that information or items that it
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                         4.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 6 of 14 Page ID #:2289



                       1       designated for protection do not qualify for protection, that Designating Party must
                       2       promptly notify all other Parties that it is withdrawing the inapplicable designation.
                       3             5.2.   Manner and Timing of Designations.
                       4             Except as otherwise provided in this Order (see, e.g., second paragraph of
                       5       section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
                       6       Material that qualifies for protection under this Order must be clearly so designated
                       7       before the material is disclosed or produced.
                       8             Designation in conformity with this Order requires:
                       9             (a)    for information in documentary form (e.g., paper or electronic
                    10         documents, but excluding transcripts of depositions or other pretrial or trial
                    11         proceedings), that the Producing Party affix at a minimum, the legend
                    12         “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                    13         contains protected material. If only a portion or portions of the material on a page
                    14         qualifies for protection, the Producing Party also must clearly identify the protected
                    15         portion(s) (e.g., by making appropriate markings in the margins).
                    16               A Party or Non-Party that makes original documents available for inspection
                    17         need not designate them for protection until after the inspecting Party has indicated
                    18         which documents it would like copied and produced. During the inspection and before
                    19         the designation, all of the material made available for inspection shall be deemed
                    20         “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                    21         copied and produced, the Producing Party must determine which documents, or
                    22         portions thereof, qualify for protection under this Order. Then, before producing the
                    23         specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
                    24         to each page that contains Protected Material. If only a portion or portions of the
                    25         material on a page qualifies for protection, the Producing Party also must clearly
                    26         identify the protected portion(s) (e.g., by making appropriate markings in the
                    27         margins).
                    28               (b)    for testimony given in depositions that the Designating Party identify the
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                         5.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 7 of 14 Page ID #:2290



                       1       Disclosure or Discovery Material on the record, before the close of the deposition all
                       2       protected testimony.
                       3             (c)     for information produced in some form other than documentary and for
                       4       any other tangible items, that the Producing Party affix in a prominent place on the
                       5       exterior of the container or containers in which the information is stored the legend
                       6       “CONFIDENTIAL.” If only a portion or portions of the information warrants
                       7       protection, the Producing Party, to the extent practicable, shall identify the protected
                       8       portion(s).
                       9                     5.3.   Inadvertent Failures to Designate. If timely corrected, an
                    10         inadvertent failure to designate qualified information or items does not, standing
                    11         alone, waive the Designating Party’s right to secure protection under this Order for
                    12         such material. Upon timely correction of a designation, the Receiving Party must
                    13         make reasonable efforts to assure that the material is treated in accordance with the
                    14         provisions of this Order.
                    15         6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    16                       6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
                    17         designation of confidentiality at any time that is consistent with the Court’s
                    18         Scheduling Order.
                    19                       6.2.   Meet and Confer. The Challenging Party shall initiate the informal
                    20         dispute resolution process set forth in the Court's Procedures and Schedules. see
                    21         http://www.cacd.uscourts.gov/honorable-alka-sagar
                    22                       6.3.   The burden of persuasion in any such challenge proceeding shall
                    23         be on the Designating Party. Frivolous challenges, and those made for an improper
                    24         purpose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
                    25         may expose the Challenging Party to sanctions. Unless the Designating Party has
                    26         waived or withdrawn the confidentiality designation, all parties shall continue to
                    27         afford the material in question the level of protection to which it is entitled under the
                    28         Producing Party’s designation until the Court rules on the challenge.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                         6.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 8 of 14 Page ID #:2291



                       1       7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                       2                    7.1.   Basic Principles. A Receiving Party may use Protected Material
                       3       that is disclosed or produced by another Party or by a Non-Party in connection with
                       4       this Action only for prosecuting, defending, or attempting to settle this Action. Such
                       5       Protected Material may be disclosed only to the categories of persons and under the
                       6       conditions described in this Order. When the Action has been terminated, a Receiving
                       7       Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                       8             Protected Material must be stored and maintained by a Receiving Party at a
                       9       location and in a secure manner that ensures that access is limited to the persons
                    10         authorized under this Order.
                    11                      7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
                    12         otherwise ordered by the court or permitted in writing by the Designating Party, a
                    13         Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                    14         only to:
                    15               (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well
                    16         as employees of said Outside Counsel of Record to whom it is reasonably necessary to
                    17         disclose the information for this Action;
                                     (b)    the officers, directors, and employees (including House Counsel) of the
                    18
                               Receiving Party and/or its affiliated companies to whom disclosure is reasonably
                    19
                               necessary for this Action;
                    20
                                     (c)    Experts (as defined in this Order) of the Receiving Party to whom
                    21
                               disclosure is reasonably necessary for this Action and who have signed the
                    22
                               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    23               (d)    the court and its personnel;
                    24               (e)    court reporters and their staff;
                    25               (f)    professional jury or trial consultants, mock jurors, and Professional
                    26         Vendors to whom disclosure is reasonably necessary for this Action and who have
                    27         signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    28               (g)    the author or recipient of a document containing the information or a
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                           7.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                    Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 9 of 14 Page ID #:2292



                       1       custodian or other person who otherwise possessed or knew the information;
                       2             (h)    during their depositions, witnesses, and attorneys for witnesses, in the
                       3       Action to whom disclosure is reasonably necessary provided: (1) the deposing party

                       4
                               requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
                               not be permitted to keep any confidential information unless they sign the
                       5
                               “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
                       6
                               by the Designating Party or ordered by the court. Pages of transcribed deposition
                       7
                               testimony or exhibits to depositions that reveal Protected Material may be separately
                       8
                               bound by the court reporter and may not be disclosed to anyone except as permitted
                       9       under this Stipulated Protective Order; and
                    10               (i)    any mediator or settlement officer, and their supporting personnel,
                    11         mutually agreed upon by any of the parties engaged in settlement discussions.
                    12         8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                    13               IN OTHER LITIGATION
                    14                 If a Party is served with a subpoena or a court order issued in other litigation
                    15         that compels disclosure of any information or items designated in this Action as
                    16         “CONFIDENTIAL,” that Party must:

                    17
                                     (a)    promptly notify in writing the Designating Party. Such notification shall
                               include a copy of the subpoena or court order;
                    18
                                     (b)    promptly notify in writing the party who caused the subpoena or order to
                    19
                               issue in the other litigation that some or all of the material covered by the subpoena or
                    20
                               order is subject to this Protective Order. Such notification shall include a copy of this
                    21
                               Stipulated Protective Order; and
                    22               (c)    cooperate with respect to all reasonable procedures sought to be pursued
                    23         by the Designating Party whose Protected Material may be affected. If the
                    24         Designating Party timely seeks a protective order, the Party served with the subpoena
                    25         or court order shall not produce any information designated in this action as
                    26         “CONFIDENTIAL” before a determination by the court from which the subpoena or
                    27         order issued, unless the Party has obtained the Designating Party’s permission. The

                    28
                               Designating Party shall bear the burden and expense of seeking protection in that
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                         8.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 10 of 14 Page ID #:2293



                       1       court of its confidential material and nothing in these provisions should be construed
                       2       as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                       3       directive from another court.

                       4       9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE

                       5             PRODUCED IN THIS LITIGATION

                       6             (a) The terms of this Order are applicable to information produced by a Non-

                       7       Party in this Action and designated as “CONFIDENTIAL.” Such information

                       8       produced by Non-Parties in connection with this litigation is protected by the

                       9       remedies and relief provided by this Order. Nothing in these provisions should be

                    10         construed as prohibiting a Non-Party from seeking additional protections. (b) In the

                    11         event that a Party is required, by a valid discovery request, to produce a Non-Party’s

                    12         confidential information in its possession, and the Party is subject to an agreement

                    13         with the Non-Party not to produce the Non-Party’s confidential information, then the

                    14         Party shall: (1) promptly notify in writing the Requesting Party and the Non-Party that

                    15         some or all of the information requested is subject to a confidentiality agreement with

                    16         a Non-Party; (2) promptly provide the Non-Party with a copy of the Stipulated

                    17         Protective Order in this Action, the relevant discovery request(s), and a reasonably

                    18         specific description of the information requested; and (3) make the information

                    19         requested available for inspection by the Non-Party, if requested. (c) If the Non-Party

                    20         fails to seek a protective order from this court within 14 days of receiving the notice

                    21         and accompanying information, the Receiving Party may produce the Non-Party’s

                    22         confidential information responsive to the discovery request. If the Non-Party timely

                    23         seeks a protective order, the Receiving Party shall not produce any information in its

                    24         possession or control that is subject to the confidentiality agreement with the Non-

                    25         Party before a determination by the court. Absent a court order to the contrary, the

                    26         Non-Party shall bear the burden and expense of seeking protection in this court of its

                    27         Protected Material.

                    28         10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                        9.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 11 of 14 Page ID #:2294



                       1             If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                       2       Protected Material to any person or in any circumstance not authorized under this
                       3       Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                       4       writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
                       5       to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
                       6       persons to whom unauthorized disclosures were made of all the terms of this Order,
                       7       and (d) request such person or persons to execute the “Acknowledgment and
                       8       Agreement to Be Bound” that is attached hereto as Exhibit A.
                       9       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    10               PROTECTED MATERIAL
                    11               When a Producing Party gives notice to Receiving Parties that certain
                    12         inadvertently produced material is subject to a claim of privilege or other protection,
                    13         the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                    14         Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                    15         may be established in an e-discovery order that provides for production without prior
                    16         privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                    17         parties reach an agreement on the effect of disclosure of a communication or
                    18         information covered by the attorney-client privilege or work product protection, the
                    19         parties may incorporate their agreement in the stipulated protective order submitted to
                    20         the court.
                    21         12.   MISCELLANEOUS
                    22               12.1. Right to Further Relief. Nothing in this Order abridges the right of any
                    23         person to seek its modification by the Court in the future.
                    24               12.2. Right to Assert Other Objections. By stipulating to the entry of this
                    25         Protective Order no Party waives any right it otherwise would have to object to
                    26         disclosing or producing any information or item on any ground not addressed in this
                    27         Stipulated Protective Order. Similarly, no Party waives any right to object on any
                    28         ground to use in evidence of any of the material covered by this Protective Order.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                         10.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 12 of 14 Page ID #:2295



                       1                    12.3. Filing Protected Material. A Party that seeks to file under seal any
                       2       Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                       3       only be filed under seal pursuant to a court order authorizing the sealing of the
                       4       specific Protected Material at issue. If a Party's request to file Protected Material
                       5       under seal is denied by the court, then the Receiving Party may file the information in
                       6       the public record unless otherwise instructed by the court.
                       7       13.   FINAL DISPOSITION
                       8             After the final disposition of this Action, as defined in paragraph 4, within 60
                       9       days of a written request by the Designating Party, each Receiving Party must return
                    10         all Protected Material to the Producing Party or destroy such material. As used in this
                    11         subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                    12         Summaries, and any other format reproducing or capturing any of the Protected
                    13         Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                    14         must submit a written certification to the Producing Party (and, if not the same person
                    15         or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                    16         category, where appropriate) all the Protected Material that was returned or destroyed
                    17         and (2)affirms that the Receiving Party has not retained any copies, abstracts,
                    18         compilations, summaries or any other format reproducing or capturing any of the
                    19         Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                    20         archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                    21         legal memoranda, correspondence, deposition and trial exhibits, expert reports,
                    22         attorney work product, and consultant and expert work product, even if such materials
                    23         contain Protected Material. Any such archival copies that contain or constitute
                    24         Protected Material remain subject to this Protective Order as set forth in Section 4
                    25         (DURATION).
                    26               14.    Any violation of this Order may be punished by any and all appropriate
                    27         measures including, without limitation, contempt proceedings and/or monetary
                    28         sanctions.
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                         11.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 13 of 14 Page ID #:2296



                       1       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                       2
                               Dated: November 23, 2020
                       3                                       /s/ Daniel Friedman
                                                               KAVEH S. ELIHU
                       4                                       DANIEL J. FRIEDMAN
                                                               EMPLOYEE JUSTICE LEGAL GROUP, P.C.
                       5                                       Attorneys for Plaintiff
                                                               LISANDRO LEMUS
                       6

                       7

                       8       Dated: November 24, 2020
                                                               /s/ Shiva Davoudian
                       9                                       SHIVA SHIRAZI DAVOUDIAN
                                                               KENNELL M. SAMBOUR
                    10                                         ALAN SIMS
                                                               LITTLER MENDELSON, P.C.
                    11                                         Attorneys for Defendant
                                                               SGL TECHNIC LLC
                    12

                    13

                    14

                    15
                               FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                    16

                    17

                    18                   December 1, 2020
                               DATED: ____________________                  / s / Sagar
                                                                  __________________________________
                                                                  Hon. Alka Sagar
                    19                                            United States Magistrate Judge
                    20

                    21

                    22

                    23

                    24

                    25

                    26
                    27

                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                  12.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                  Case 2:20-cv-07385-DSF-AS Document 41 Filed 12/01/20 Page 14 of 14 Page ID #:2297



                       1                                            EXHIBIT A
                       2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                       3       I,   _________________________________[print           or    type   full   name],       of
                       4
                               _________________________ [print or type full address], declare under penalty of
                               perjury that I have read in its entirety and understand the Stipulated Protective Order
                       5
                               that was issued by the United States District Court for the Central District of
                       6
                               California on __________________[date] in the case of Lisandro Lemus v.
                       7
                               SGL Technic LLC, Case No. 2:20-cv-07385-DSF(ASx). I agree to comply with
                       8
                               and to be bound by all the terms of this Stipulated Protective Order and I
                       9       understand and acknowledge that failure to so comply could expose me to sanctions
                    10         and punishment in the nature of contempt. I solemnly promise that I will not
                    11         disclose in any manner any information or item that is subject to this Stipulated
                    12         Protective Order to any person or entity except in strict compliance with the
                    13         provisions of this Order. I further agree to submit to the jurisdiction of the United
                    14         States District Court for the Central District of California for the purpose of
                    15
                               enforcing the terms of this Stipulated Protective Order, even if such enforcement
                               proceedings occur after termination of this action. I hereby appoint
                    16
                               __________________________ [print or type full name] of
                    17
                               ___________________________________ [print or type full address and
                    18
                               telephone number] as my California agent for service of process in connection with
                    19
                               this action or any proceedings related to enforcement of this Stipulated Protective
                    20         Order.
                    21

                    22         Date: ______________________________________
                    23

                    24         City and State where sworn and signed: ________________________________
                    25

                    26
                               Printed name: _______________________________

                    27
                               Signature: __________________________________
                    28
LITTLE R MEND ELSO N, P .C .
     2049 C entury Park East
            5th Floor
                                                                        13.
  Los Angeles, CA 90067.3107
          310.553.0308
                                                     [PROPOSED] STIPULATED PROTECTIVE ORDER
